Exhibit 10.68

 

OCCAM NETWORKS, INC.

 

SERIES A-2 PREFERRED STOCK PURCHASE WARRANT

 

AMENDMENT AND NOTICE OF EXERCISE

 

This Amendment and Notice of Exercise (the “Amendment”) is entered into this
20th day of April, 2005 (the “Effective Date”) by and between Occam Networks,
Inc. (the “Company”) and Alta Embarcadero Partners III, LLC (the “Holder”) to
amend that certain Series A-2 Preferred Stock Purchase Warrant of the Company
issued to the Holder on March 8, 2004 (the “Warrant”). Terms used but not
otherwise defined herein shall have the meaning set forth in the Warrant.

 

WHEREAS, Section 9(a) of the Warrant provides that the Warrant shall not be
exercisable prior to the first business day after the Rights Offering Closing
Date.

 

WHEREAS, the Rights Offering Closing Date has not occurred as of the Effective
Date and the parties wish to amend the Warrant to provide that the Warrant shall
be immediately exercisable by the Holder and that the Warrant shall be so
exercised by the Holder upon effectiveness of this Amendment.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

 

1. Amendment of the Warrant. The Warrant is hereby amended as follows:

 

(a) Section 9(a) is amended and restated in its entirety to read as follows:
“This Warrant shall be exercisable on or after April 20, 2005.”

 

(b) The total number of Shares issuable upon exercise of this Warrant shall be
Seven Thousand Four Hundred and Eight (7,408) Shares.

 

2. Exercise of Warrant. (a) The Holder hereby elects to purchase 7,408 Shares
pursuant to the terms of the Warrant, as amended, and tenders herewith $74,080
as payment of the aggregate Warrant Exercise Price therefor, together with an
Investment Representation Statement in form attached as Exhibit B to the
Warrant, and further agrees to pay any transfer taxes payable pursuant to the
terms of the Warrant as well as any withholding taxes that may be required in
connection with the exercise thereof.

 

(b) The Shares to be received by the undersigned upon exercise of the Warrant
are being acquired for the undersigned’s own account, not as a nominee or agent,
and not with a view to resale or distribution of any part thereof, and the
undersigned has no present intention of selling, granting any participation in,
or otherwise distributing the same.



--------------------------------------------------------------------------------

(c) The undersigned understands that the Shares are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Company in transactions not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act of 1933, as amended (the
“Securities Act”), only in certain limited circumstances. In this connection,
the undersigned represents that it is familiar with Rule 144 promulgated under
the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

 

(d) The undersigned understands the instruments evidencing the Shares may bear
the following legend, in addition to any legend required by applicable state
securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). NO SALE OR DISPOSITION MAY
BE EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY OR WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE
COMMISSION.

 

(e) The undersigned acknowledges and agrees that the Shares remain subject to
and bound by the “Market Stand-Off Agreement” set forth in Section 10(c) of the
Warrant (without in any way otherwise limiting any other obligation of the
Company or the undersigned that may survive exercise of the Warrant).

 

3. Remainder of the Warrant. The Warrant, as amended by Section 1 of this
Amendment, shall remain in full force and effect.

 

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Holder have executed this Amendment and
Notice of Exercise as of the Effective Date first set forth above.

 

COMPANY OCCAM NETWORKS, INC. By:  

/s/ Howard Bailey

--------------------------------------------------------------------------------

Name:   Howard Bailey Title:   Chief Financial Officer HOLDER ALTA EMBARCADERO
PARTNERS III, LLC By:  

/s/ Hilary Strain

--------------------------------------------------------------------------------

Name:   Hilary Strain Title:   V.P. of Finance & Admin

 

[Amendment and Notice Of Exercise Of Series A-2 Preferred Stock Purchase
Warrant]



--------------------------------------------------------------------------------

INVESTMENT REPRESENTATION STATEMENT

 

PURCHASER   :    Alta Embarcadero Partners III, LLC COMPANY   :    OCCAM
NETWORKS, INC. SECURITIES   :    7,408 shares of Series A-2 Preferred Stock DATE
  :    April 20, 2005

 

In connection with the purchase of the above-listed Securities, the undersigned
Purchaser represents to the Company the following:

 

(a) The undersigned is purchasing these Securities for its own account for
investment purposes only and not with a view to, or for the resale in connection
with, any “distribution” thereof for purposes of the Securities Act of 1933, as
amended (the “Securities Act”).

 

(b) The undersigned understands that the Securities have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of its
investment intent as expressed herein. In this connection, the undersigned
understands that, in the view of the Securities and Exchange Commission (the
“SEC”), the statutory basis for such exemption may be unavailable if its
representation was predicated solely upon a present intention to hold these
Securities for the minimum capital gains period specified under tax statutes,
for a deferred sale, for or until an increase or decrease in the market price of
the Securities, or for a period of one year or any other fixed period in the
future.

 

(c) The undersigned further understands that the Securities must be held
indefinitely unless subsequently registered under the Securities Act or unless
an exemption from registration is otherwise available (such as Rule 144 under
the Securities Act). Moreover, the undersigned understands that the Company is
under no obligation to register the Securities. In addition, the undersigned
understands that the certificate evidencing the Securities may be imprinted with
a legend which prohibits the transfer of the Securities unless they are
registered or such registration is not required in the opinion of counsel for
the Company.

 

(d) The undersigned is familiar with the provisions of Rule 144 promulgated
under the Securities Act, which, in substance, permit limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof (or from an affiliate of such issuer), in a non-public offering subject
to the satisfaction of certain conditions, including, among other things: (1)
the availability of certain public information about the Company; (2) the
resale’s occurring not less than one year after the party has purchased, and
made full payment for, within the meaning of Rule 144, the securities to be
sold; and, in the case of an affiliate, or of a non-affiliate who has held the
securities less than two years, (3) the sale’s being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker, as said term is defined under the



--------------------------------------------------------------------------------

Securities Exchange Act of 1934 (the “Exchange Act”) and the amount of
securities being sold during any three month period not exceeding the specified
limitations stated therein, if applicable. There can be no assurances that the
requirements of Rule 144 will be met, or that the Securities will ever be
saleable.

 

(e) The undersigned further understands that at the time the undersigned wishes
to sell the Securities there may be no public market upon which to make such a
sale, and that, even if such a public market then exists, the Company may not be
satisfying the current public information requirements of Rule 144, and that, in
such event, the undersigned would be precluded from selling the Securities under
Rule 144 even if the applicable minimum holding period had been satisfied.

 

(f) The undersigned further understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, compliance with some other registration
exemption or the notification to the Company of the proposed disposition by it
and the furnishing to the Company of (i) detailed information regarding the
disposition, and (ii) an opinion of its counsel to the effect that such
disposition will not require registration (the undersigned understands such
counsel’s opinion shall concur with the opinion by counsel for the Company and
the undersigned shall have been informed of such compliance) will be required
and that, notwithstanding the fact that Rule 144 is not exclusive, the Staff of
the SEC has expressed its opinion that persons proposing to sell private
placement securities other than in a registered offering and otherwise than
pursuant to Rule 144 will have a substantial burden of proof in establishing
that an exemption from registration is available for such offers or sales, and
that such persons and their respective brokers who participate in such
transactions do so at their own risk.

 

Signature of Purchaser: Alta Embarcadero Partners III, LLC By:  

/s/ Hilary Strain

--------------------------------------------------------------------------------

Name:   Hilary Strain Title:   V.P. of Finance & Admin